The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                   Tuesday, March 31, 2015

                                      No. 04-15-00171-CR

                                   Dominique Martez REED,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR0009
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

               The trial court’s certification states that this “is a plea-bargain case, and the
defendant has NO right of appeal.” We therefore ORDER the trial court clerk to file, within ten
days of the date of this order, an electronic clerk’s record containing the following documents:

       1.     All pre-trial motions and the orders on those motions, if any;

       2.     All documents relating to the defendant’s plea bargain, including the
              court’s admonishments, the defendant’s waiver and consent to stipulation
              of testimony, and any other stipulations;

       3.     The judgment;

       4.     All post-judgment motions and the orders on those motions, if any;

       5.     The notice(s) of appeal;

       6.     The trial court’s certification of defendant’s right of appeal; and

       7.     The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court